Case 1:20-cv-00849-CKK Document 1-4 Filed 03/30/20 Page 1 of 2

JS-t4 (Rev. 6/17 DC}

CIVIL COVER SHEET

 

BE, (a) PLAINTIFFS

Smith

Edward Banks, D'Angelo Phillips, Keon Jackson, and Eric

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF 1 1 001
(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS

Quincy Booth, in his official capacity as Director of the D.C.
Dep't of Corrections, and Lennard Johnson, in his official
capacity as Warden of the D.C. Dep't of Corrections

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT

(IN U.S. PLAINTIFF CASES ONLY)
NOTE. IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 

633 Indiana Avenue, NW
Washington D.C. 20004
(202) 824-2524

{ce} ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)
Steven Marcus, Public Defender Service for D.C.

ATTORNEYS (1? KNOWN)
Fernando Amarillas

 

Office of the Attorney General for the District of Columbia
441 4th Street NW, Washington, D.C. 20001

 

I], BASIS OF JURISDICTION
(PLACE AN x IN ONE BOX ONLY)

1 U.S. Government © 3
Plaintiff (
© 2US.Govenmen ©) 4

Defendant

(202) 727-3400
Il, CITIZENSHIP GF PRINCIPAL PARTIES (PLACE AN « IN ONE BOX FOR
PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
Federal Questi PTF DFT PTF DFT
Federal Question
U.S Government Not a Party) | Citizen of this State ©! ©1 incorporated or Principal Place O4 Os
of Business in This State
Tae Citizenship of Citizen of Another State (2 ©2 Incorporated and Principal Place Os O:
Parties in item IIT P of Business in Another State
arties in item Il) Citizen or Subjectofa Oy O3
Foreign Country Foreign Nation O« O«

 

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT

(Place an X in one category, A-N, that best represents your Cause of Action and onc ina corresponding Nature of Suit)

 

C A. Antitrust |O B.

[]410 Antitrust 1310

Personal Injury/ O

Malpractice

Alrplane

C. Administrative Agency
Review

(_] 151 Medicare Act

 

(4315 Airplane Product Liability

(_] 320 Assault, Libel & Slander

(1) 330 Federal Employers Liability

[] 340 Marine

£1345 Marine Product Liability

(J 350 Motor Vehicle

CI 355 Motor Vehicle Product Liability

[-] 360 Other Personal Injury

(__] 362 Medical Malpractice

[-_] 365 Product Liability

(1) 367 Health Care/Pharmaceutical
Personal Injury Product Liability

[__] 368 Asbestos Product Liability

 

Social Security
L_] 861 HIA (13950

[_]] 862 Black Lung (923)

[1] 863 DIWC/DIWW (405(g))
(] 864 SSID Title XVI

[J] 865 RSI (405(g))

Other Statutes
[J 891 Agricultural Acts

(__] 893 Environmental Matters

[__] 890 Other Statutory Actions (If
Administrative Agency is
Involved)

© D. Temporary Restraining
Order/Preliminary
Injunction

Any nature of suit from any category

may be selected for this category of

case assignment.

“(If Antitrust, then A governs}*

 

 

 

[1290 All Other Real Property

[_] 550 Civil Rights
[56] 555 Prison Conditions

 

 

(__] 625 Drug Related Seizure of
Property 21 USC 881

Personal Property
(370 Other Fraud (J 560 Civil Detainee - Conditions [J] 690 Other
(371 Truth in Lending of Confinement
(1380 Other Personal Property Other Statutes
Damage Property Rights [__] 375 False Claims Act
(1385 Property Damage (1820 Copyrights {_]376 Qui Tam (31 USC
Product Liability (—) 830 Patent 3729(a))
(1835 Patent - Abbreviated New [_] 400 State Reapportionment
Drug Application [__] 430 Banks & Banking
(C__} 840 Trademark [_] 450 Cammerce/ICC
Rates/etc,

[J 460 Deportation

 

 

© E. General Civil (Other) OR O F. Pro Se Generat Civil

Real Property Bankruptcy Federal Tax Suits [__] 462 Naturalization

L_}210 Land Condemnation LJ 422 Appeal 27 USC 158 | 870 Taxes (US plaintiff or Application

(1) 220 Foreclosure (1423 Withdrawal 28 USC 157 defendant) [1465 Other Immigration

[__]230 Rent, Lense & Ejectment (__] 871 IRS-Third Party 26 USC Actions

[J 240 Torts to Land prisoner neruEee 7609 (__]470 Racketeer Influenced
245 Tort Product Liabilt

cI y C_] 540 Mandamus & Other Forfetture/Penal & Corrupt Organization

[__] 480 Consumer Credit

(__] 490 Cable/Satellite TV

(} 850 Securities‘Commodities/
Exchange

(_] 896 Arbitration

[__] 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

[_] 950 Constitutionality of State
Statutes

(J 890 Other Statutory Actions
(if not administrative agency
review or Privacy Act)

 

 

 
Case 1:20-cv-00849-CKK Document 1-4 Filed 03/30/20 Page 2 of 2

 

© G. Habeas Corpus/ O H. Employment © I. FOIA/Privacy Act © J. Student Loan
2255 Discrimination
[_) 530 Habeas Corpus — General (1) 442 Civil Rights - Employment (__] 895 Freedom of Information Act | [7] 152 Recovery of Defaulted
(2 510 Motion/Vacate Sentence (criteria: race, gender/sex, [1] 890 Other Statutory Actions Student Loan
[] 463 Habeas Corpus - Alien national origin, (if Privacy Act) {excluding veterans}
Detainee discrimination, disability, age,

religion, retaliation}

 

*(If pro se, select this deck)* *(If pro se, select this deck)*
© kK. Labor/ERISA © L. Other Civil Rights © M. Contract O N. Three-Judge
(non-employment) (non-eniplopment} Court
[7] 110 Insurance
[__] 710 Fair Labor Standards Act [_] 441 Voting (if not Voting Rights ([J 120 Marine (_] 441 Civil Rights - Voting
(_) 720 Labor/Mgmi. Relations Act) (J 130 Miter Act (if Voting Rights Act)
[__} 740 Labor Railway Act [443 Housing/Accommodations C140 Negotiable Instrument
L_] 751 Family and Medical [440 Other Civil Rights C4150 Recovery of Overpayment
Leave Act (__]445 Americans w/Disabilities - & Enforcement of
[__] 790 Other Labor Litigation Employment Judgment
[J] 791 Empl. Ret. Inc. Security Act (] 446 Americans w/Disabilities - (1 153 Recovery of Overpayment
Other of Veteran's Benefits
[_] 448 Education [_} 160 Stockholder'’s Suits

[J 190 Other Contracts
[J 195 Contract Product Liability

 

 

 

 

(1) 196 Franchise
¥. ORIGIN
© 1 Original © 2Removed CO 3Remanded © 4Reinstated OS Transferred © 6 Multi-district © 7 Appeal to ©) 8 Multi-district
Proceeding from State from Appellate or Reopened from another Litigation District Judge Litigation -
Court Court district (specify) from Mag, Direct File

Judge

 

VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YGU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
Defendant violates 28 USC 2241 and 42 USC 1983 by violating Plaintiffs’ rights under the Fifth and Eighth Amendments.

 

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS DEMAND § Check YES only if demanded in complaint
COMPLAINT ACTION UNDER Fevegite2 JURY DEMAND: YES NO
VIL RELATED CASE(S) (See instruction) YEs [__] no [X] if'yes, please complete related case form

 

 

bate; ___ March 30, 2020 SIGNATURE OF ATTORNEY OF RECORD el on

 

 

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

‘The J5-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court, This farm, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet,

h COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT ({b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States

ii, CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section II.

iv, CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
represents the primary couse of action found in your complaint. You may select only one category. You must also select one corresponding
nature of suit found under the category of the case

Vi. CAUSE OF ACTION: Cite the US. Civil Statute under which you are filing and write a brief statement of the primary cause.

VOL. RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
the Clerk's Office

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the farm
